Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on December 1, 2021, Applicant has incorporated subject matter into independent Claim 1 and 15, which was not found in the prior art is as follows:
 during the deployment of the communication box, establishing an association of a communication mechanism with the communication box, the association being stored in a database associated with the action manager, the communication mechanism being selected, as a function of technical and operational constraints.
A thorough search of the prior art did not resulted in any potential prior art references to teach the subject matter.  The outstanding issues outlined in the non-final rejection filed on September 3, 2021 included an objection to the specification, which was filed in a non-standard format not recognized by the USPTO.  However, as part of the amendment, Applicant corrected the specification format without introducing new matter, and the objection has been withdrawn.  In addition, the objections to the claim recitations which included extraneous line numbers in the left column and multiple numbers associated with the claim entities were overcome with the amendment, since all the extraneous numbers were removed.  Finally, the previous rejections under 35 U.S.C. 112(b) have been 
Therefore, Claims 1-10 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454